Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12 directed to Species 1-2 (Figs. 1-7) non-elected without traverse.  Accordingly, claims 8-12 have been cancelled.

Allowable Subject Matter
Claims 1-7, 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a controlled delivery drive mechanism and/or a drug delivery pump including: a drive housing including a linear power spring is coupled, directly or indirectly, to the piston and to a gear train, a drive pinion engaging the drive rack of the piston and the gear train diverting at least a portion of a force provided by the linear power spring to power a regulating mechanism; wherein the regulating mechanism is capable of engaging the drive pinion to control the rate of rotation of the drive pinon. 
The closet prior art of record is Szabo et al. (US 3,886,938), Alderete, Jr et al. (US 2014/0236087), however these references do not disclose the device as claimed or described above.
Szabo discloses a controlled delivery drive mechanism and/or a drug delivery pump including: a drug container (syringe); a drive housing 10 (including 42, 44, 46 & 48) (in Fig. 3) including a linear power spring 64, 66 and a piston 28 & 72 having an interface surface (being connected to a seal 32) and a drive drack 72, a linear power spring is coupled, directly or indirectly to the piston and to a gear train 78; a drive pinion 73 engaging the drive rack 72 of the piston; a regulating mechanism 80 (is an escapement regulating mechanism ).  For claim 13, it is obvious that the injection device in Szabo including an activation mechanism (such as on/off switch); an insertion mechanism (needle); a fluid pathway connection (e.g. a fluid path in between the syringe and the needle); a power and control system such as motor or battery. 
a Szabo fails to disclose that a gear train diverting at least a portion of a force provided by the linear power spring 64/66 to power a regulating mechanism capable of engaging the drive pinion to control the rate 
Alderete discloses a controlled delivery drive mechanism and/or a drug delivery pump including: a drug container (syringe); a drive housing 202 including a gear train 239; a drive pinion 241 engaging the drive rack 225 of a piston 224; and a regulating mechanism 24; the piston is configured to contact and axially translate the plunger seal within the barrel. For claim 13, Alderete discloses that a housing 202; an activation mechanism (on/off button is obviously included in the electronic device); an insertion mechanism 208; a fluid pathway connection (a fluid connection in between 211 and the cannula 208); a power and control system (power or battery or 902 in Fig. 9).
Alderete fails to disclose a linear power spring is coupled, directed or indirectly to the piston; and wherein the regulating mechanism meters the drive pinion such that the piston is axially translated at a controlled rate by the linear power spring. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783